DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal
In view of the Appeal Brief filed on April 24, 2022, PROSECUTION IS HEREBY REOPNED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if Office action is final): or ,
(2) request reinstatement of the appeal.
If reinstatement of the appeal is requested, such request must be accompanied by a supplemental appeal brief, but no new amendments, affidavits (37 CFR 1.130, 1.131 or 1.132) or other evidence are permitted. See 37 CFR 1.193(b)(2).
Examiner sincerely regrets any inconvenience this may have caused the appellant.

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (7,975,892) in view of Sklar (3,448,518).

    PNG
    media_image1.png
    460
    734
    media_image1.png
    Greyscale
 Yeh meets all of the limitations of claim 7, i.e., a hammer tacker apparatus, comprising 9WSLEGAL\067847\00008\ 19118889v I(a) a hammer tacker 20, 30, having an elongated top surface top surface of 30, except for the hammer tacker to include a cutting apparatus comprising an elongated plate for attaching to the elongated top; (c) a pair of side walls extending upwardly from each side of the elongated plate, said side walls forming a slot for receiving the cutting blade; and (d) an actuator for moving the cutting blade from a retracted position to an extended position through the slot such that when the cutting blade is in the extended position, a portion of the cutting blade extends past a front end of the hammer tacker without significantly obscuring a side to side sight line of the hammer tacker; whereby the elongated plate is sized and shaped such that when the elongated plate is attached to the elongated top surface it does not substantially increase the side to side dimensions of the hammer tacker.

    PNG
    media_image2.png
    203
    555
    media_image2.png
    Greyscale
Sklar teaches a cutting apparatus with a compact configuration such as a pocket knife comprising an elongated plate 11; (c) a pair of side walls formed by 11, Fig. 4 extending upwardly from each side of the elongated 5plate, said side walls forming a slot 12 for receiving a cutting blade 35; and (d) an actuator 50, 30 for moving the cutting blade from a retracted position Fig. 3 to an extended position Fig. 4 through the slot such that when the cutting blade is in the extended position.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Yeh with the retractable blade as taught by Sklar to diversify the tool with a safe retractable blade and for the overall compact configuration of the combined tool. Note that the combination discloses a portion of the cutting blade the retracting blade extends past a front end of the hammer tacker without significantly obscuring a side to side sight line of the 10hammer tacker Fig. 1 of Sklar; whereby the elongated plate is sized and shaped such that when the elongated plate is attached to the elongated top surface it does not substantially increase the side to side dimensions of the hammer tacker. 

Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 7 above, and further in view of Lapp (,852,840).
PA (prior art, Lapp modified by Sklar) as applied to claim 7 meets all of the limitations of 8, except for disclosing a fastener to attach the blade to the elongated top surface.

    PNG
    media_image3.png
    357
    262
    media_image3.png
    Greyscale
Lapp teaches a combination tool comprising a tack hammer and a fixed blade that is coupled to the tack hammer by fasteners 30, Fig. 3, partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA by using fasteners to couple the cutting apparatus as taught by Lapp, as a simple means of attaching the blade to the hammer tacker. 
Regarding claim 9, PA (prior art, Yeh modified by Sklar and Lapp) meets the limitations, i.e., threaded fastener/rivets.
	Regarding claims 10-12, PA (prior art, Yeh modified by Sklar and Lapp) meets the limitations, except for using a threaded fastener for coupling the retractable blade and the type of the fastener. However as indicated by applicant on page 6 of the instant application, fixing the cutting element to the top surface may be accomplished by any known means in the art, such as gluing, welding screwing, etc. Thus, further modifying the invention by fixing the cutting apparatus by other means, e.g., gluing or welding would have been obvious to one of ordinary skill in the art as an alternative means of achieving the same results and since such means are known in the art. Further regarding claim 11 the use of epoxy glue for a stronger hold would have been obvious to one having ordinary skill in the art, before the effective date of the invention, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, PA meets the limitations, i.e., hand grip 20 (Yeh).
Regarding claim 14, PA meets the limitations, i.e., overturned edge Fig. 4 (Sklar).
Regarding claim 15, PA meets the limitations, i.e., raised lip 22 (Sklar).
Regarding claim 16, PA meets the limitations, i.e., both cutting blade and actuator can be moved through the slot Fig. 3.
Regarding claims 17 and 18, PA meets the limitations, i.e., cutting blade fastener 33 (Sklar); dial 52.
Conclusion
Prior art made of record and not relied upon at this time are considered pertinent to applicant’s disclosure. Latschbacher combination tack hammer and a blade and  Todd combination tack hammer and claws are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
May 18, 2022						Primary Examiner, Art Unit 3723